854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James POUNCY, Jr., Plaintiff-Appellant,v.Edward MURRAY, Director, M. Samberg, Warden, P. Johnson,Assistant Warden, C. Thompson, Assistant Warden, Sgt. Dye,E.P. Warren, Officer, S.L. Richardson, Officer, OfficerDillard, Officer Battle, Officer Sharin, Officer McLeon,Officer Tillery, Defendants-Appellees.
No. 88-6586.
United States Court of Appeals, Fourth Circuit.
Submitted July 20, 1988.Decided Aug. 9, 1988.

James Pouncy, Jr., appellant pro se.
Alan Katz, Office of Attorney General of Virginia, for appellees.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Pouncy, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pouncy v. Murray, C/A No. 87-481-N (E.D.Va. Feb. 10, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.